JÁCKSON, Chief Justice,
concurring.
We are all agreed in the grant of a new trial; but Justice Speer differs from the majority of the court in respect to *238the admissibility of the judgment of dismissal of the administrator by the court of. ordinary. On that point the court is a unit on the law, but the difference arises on its application. We are all agreed that since the Code, courts of ordinary are courts of general jurisdiction, and therefore the facts which give the jurisdiction need not' appear on the face of the judgment or record ; but in case' nothing appears to the contrary on their face, the jurisdiction is presumed. If, however, they carry their death-wound on their face, in the expressive language of Judge Warner in the tax cases, and the slave-consideration cases, which were judgments of the superior courts, if the fact which alone gave jurisdiction be recited, and from that fact it appears that the court had no jurisdiction on the very face of the record, then the judgment is dead, and a ■ nullity everywhere. The judgments of the court of ordinary are surely not of greater dignity than those of the superior courts, and they fall before such a wound.
In this case it appears on the face of the record evidence, offered to the jury and rejected, that citation issued-on the 6th of December, and that it cited the widow and' next of kin to appear On the first Monday in December instant, th^t is necessarily on the very day of the citation or the next day at farthest. So that, on the face of the record offered in evidence, appeared the very thing which made it a nullity, the want of jurisdiction of the person.
I think that the case in the 54th Ga. is distinguishable from this case in this very particular, that though in that case the citation was irregularly served by publication, it did not appear that there was no personal service, and the court presumed there was. But in this the service — the personal service — was spread on the face of the record offered as evidence, and was no service in law; so that the want of jurisdiction was on its face, and I think it was’prope.rly rejected. The judgment in the 54th Ga., and the opinion, were written by the same distinguished judge who applied the death wound to the superior court judgments, not on *239any such ground as that they were courts of limited jurisdiction, and the jurisdictional facts .must appear on their judgments, but on the ground that facts were recited on their face which showed that the court had no. jurisdiction to render the judgments. So here,facts are on the face of this record, which was rejected as evidence, which show that the court of ordinary had no jurisdiction to award the judgment it rendered, and was therefore a nullity, and could be attacked and turned out of court wherever it showed its face.
I concur, therefore, in the views expressed in the opinion of Justice Crawford that this judgment should have been rejected as testimony, and that the superior court did not err in rejecting it.
Whether the service was intended to embrace the minors or not, is immaterial in the view I take of the point. It was no' service in law upon anybody. The words, “next of kin,” in the citation and the service, may mean the minors, as Justice SPEER thinks, or only the widow, as is contended by Justice Crawford ; the one or the other may be right on this point; and still my opinion on the rejection of the judgment would be the same. The whole service on both widow and whosoever are meant as “ next of kin,” is so invalid as not to give the court jurisdiction to bind either the, widows or anybody else meant as next of kin, if anybody else was meant.